Citation Nr: 1533678	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-10 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include panic disorder, depression, anxiety, and posttraumatic stress disorder (PTSD). 

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability with associated right leg sciatica.  

3. Entitlement to service connection for pulmonary disability to include reactive airways disease, to include as due to asbestos exposure.  

4. Entitlement to service connection for bilateral hearing loss. 

5. Entitlement to service connection for tinnitus. 

6. Entitlement to service connection for a seizure disorder.  



REPRESENTATION

Appellant represented by:	Raymond Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2012 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO). 

In May 2015, the Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The Veteran initially filed a claim of entitlement to service connection for an anxiety disorder and any other mental or nervous condition.  He subsequently filed claims for panic attacks, depression, and PTSD.  Based on the Veteran's contentions and VA treatment records, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disability, to include panic disorder, depression, anxiety, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Although the issue of right leg sciatica associated with claimed low back disability was previously developed as a separate claim, as the Veteran is claiming right leg sciatica is associated with his low back disability, the Board has framed the issue as such on the cover page.  

In order to establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disability, to include panic disorder, depression, anxiety, and PTSD, as well as entitlement to service connection for a low back disability with associated right leg sciatica, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


FINDINGS OF FACT

1. In an unappealed decision, dated November 2005, the RO denied a claim for service connection for a personality disorder, panic disorder, and a low back condition.  The Veteran did not appeal these denials. 

2. The evidence received since the RO's November 2005 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's service connection claims for an acquired psychiatric disability, to include panic disorder, depression, anxiety, and PTSD, and a low back disability with associated right leg sciatica.  

3. The Veteran's pulmonary disability is not related to service.  

4. The Veteran does not have bilateral hearing related to active service.  

5. The Veteran does not have tinnitus related to active service. 

6. The evidence of record does not show the Veteran has a current chronic seizure disorder related to service.  


CONCLUSIONS OF LAW

1. The November 2005 decision denying service connection for a personality disorder, panic disorder, and a low back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. New and material evidence has not been received since the November 2005 rating decision to reopen claims of entitlement to service connection for an acquired psychiatric disability, to include panic disorder, depression, anxiety, and PTSD, and a low back disability with associated right leg sciatica.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2014).

3. The criteria for service connection for a pulmonary disability to include reactive airways disease, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

5. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

6. The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in April 2008 and April 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The April 2012 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection an acquired psychiatric disorder and a low back disability with associated right leg sciatica (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denials. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of his claimed pulmonary disability in September 2005 and July 2008.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, VA examinations were not obtained for the service connection claims for bilateral hearing loss, tinnitus, and a seizure disorder.  As discussed below, there is no medical or other competent evidence suggesting a nexus between bilateral hearing loss, tinnitus, or a seizure disorder and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board acknowledges that the VA has not afforded the Veteran a VA examination and/or medical opinion of his acquired psychiatric disorder and low back disability with associated right leg sciatica because there is no duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2014).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. New and Material

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran asserts he has an acquired psychological disorder, to include, but not limited to panic attacks, depression, anxiety, and PTSD.  He further asserts he has a low back disability with associated sciatica of the lower right extremity.  The Veteran first filed his original claims for service connection for an anxiety disorder and any other mental or nervous condition, and a back condition in April 2005.  These claims were denied in a November 2005 rating decision.  The rating decision denied a claim for a personality disorder on the basis that there was no evidence that the condition permanently worsened as a result of service.  Service connection for a panic disorder was denied on the basis that the condition neither occurred in nor was caused by service.  Service connection for a low back disability was denied because the condition neither occurred in nor was caused by service, or aggravated by military service.  The Veteran did not file a timely notice of disagreement, and thus the November 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Moreover, the November 2005 rating decision notes that the Veteran's service treatment records noted he had a personality disorder that pre-existed service.  VA law provides that congenital or developmental defects, personality disorders, and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection is authorized for a congenital defect only in limited circumstances, such as if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.  As such, for evidence to be new and material in this for the Veteran's claim for an acquired psychiatric disorder, (i.e., relating to unestablished facts necessary to substantiate the claims, and raising a reasonable possibility of substantiating the claims), it would have to show evidence of additional disability due to aggravation during service of the Veteran's personality disorder by superimposed disease or injury, or that the condition occurred in or was caused by service.  

For evidence to be new and material in this for the Veteran's claim for a low back disability with associated sciatica of the right leg, it would have to show that the condition occurred in, was caused by, or aggravated by military service.  

Evidence submitted subsequent to the November 2005 rating decision in support of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder includes updated VA treatment records, additional statements, and hearing testimony from the Veteran.  The VA treatment records indicate that the Veteran had been treated for a psychiatric disorder.  A July 2010 VA treatment record notes the Veteran had a history of polysubstance dependence, PTSD, and depression.  The record further states the Veteran "endorses PTSD [symptoms] (flashbacks, hypervigilance, numbing) relating to Viet Nam events."  Additionally a subsequent July 2010 pharmacy discharge note states the Veteran had a diagnosis of depressive disorder, PTSD, and polysubstance dependence.  An August 2011 VA treatment record notes the Veteran was diagnosed with antisocial personality disorder.  A November 2012 VA treatment record notes the Veteran reported no inciting factors for his depression.  A December 2012 VA treatment record notes the Veteran reported feeling depressed on and off and stated he realized that his depression stemmed from chronic pain in his right lower extremity.  A November 2013 VA treatment record notes the Veteran was diagnosed with depressive disorder, not otherwise specified, anxiety disorder, not otherwise specified, and alcohol dependence in remission.  

Lay evidence from the Veteran reiterates his contentions that his acquired psychiatric disorder began in-service.  In a December 2010 statement, the Veteran stated he was blind folded, spun around, told to walk a straight line, and yelled at during service.  He began to have nightmares, a pattern of not sleeping, panic attacks, and depression.  During his December 2014 decision review officer conference, the Veteran's representative asserted the Veteran's panic attacks spontaneously arose while on active duty.  During his May 2015 hearing the Veteran stated that when he got out of service, he was depressed and started getting mental health treatment.  

Significantly, the medical and lay evidence submitted since the November 2005 rating decision declining service connection for a personality disorder and panic attacks, do not include any evidence that the condition permanently worsened as a result of service, or that the condition occurred in, or was caused by service.  Rather the VA treatment record only cites that the Veteran has a current psychiatric disorder, which was considered in the November 2005 denial of service connection.  See September 2005 VA psychological examination that diagnosed the Veteran with panic disorder without agoraphobia, alcohol abuse, and drug abuse in remission.  Although the July 2010 VA treatment record notes the Veteran endorsed PTSD symptoms (flashback, hypervigilance, numbing) related to Vietnam events, there is still no indication that the Veteran's pre-existing personality disorder was subject to a superimposed injury or that the Veteran currently has a psychiatric disorder that occurred in or was caused by service.  The July 2010 record is merely a recitation of the Veteran's previous contentions that he currently endorses symptoms of a psychiatric disorder related to service.  The Veteran's repeated contentions of the cause of his current psychiatric disorder are merely redundant of lay evidence he submitted at the time of the prior denial and does not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The RO previously reviewed and considered the Veteran's contentions that his current psychiatric disorder began in-service.  Moreover, the Veteran does not explain or even assert that his personality disorder was aggravated or subject to a superimposed injury in-service.  He merely continues to contend that he developed a psychiatric disorder in-service.  As such the Board finds the Veteran's statements regarding the cause of his psychiatric disorder are redundant and cumulative of the Veteran's previous statements regarding the cause of his current disability.  The Veteran's written statements and testimony in this regard are not new evidence.

As stated above, the additional evidence simply fails to show that the Veteran's pre-existing personality disorder was permanently worsened as a result of service, or the psychiatric disorder occurred in or was caused by service.  As such, the additional evidence is not new and material and does not relate to an unestablished fact necessary to substantiate the claim. 

Evidence submitted subsequent to the November 2005 rating decision in support of the Veteran's claim for entitlement to service connection for a low back disability with associated right leg sciatica include updated VA treatment records, additional statements, and hearing testimony from the Veteran.  The VA treatment records note the Veteran complained of back pain.  An August 2014 VA treatment record notes the Veteran had chronic, non-radiating back pain, probable degenerative joint disease/degenerative disc disease lumbosacral spine.  Lay evidence from the Veteran reiterates his contention that he fell in-service and hurt this low back.  In a December 2010 statement the Veteran notes that during a panic attack, he fell too close to where shells were being fired.  He elaborated in his January 2011 claim that while suffering an attack, he fell on a pile of five inch shells and injured his low back.  His representative further averred in the Veteran's December 2014 decision review officer conference that the Veteran's panic attacks spontaneously arose while on active duty and caused his fall, which lead to a back condition and sciatica.  

Significantly, the medical and lay evidence submitted since the November 2005 rating decision declining to reopen the previously denied claim for service connection for a low back disability, do not include any evidence that the condition occurred in, caused by, or was aggravated by military service.  Rather, VA treatment records continue to cite that the Veteran complained of back pain, which was already considered in the November 2005 denial of service connection.  While an August 2014 VA treatment record notes the Veteran had probably degenerative joint disease in his lumbosacral spine, which is new evidence, it would not be material as it does not related to unestablished fact.  This is because it does not contain evidence that the Veteran's condition was occurred in, caused by, or was aggravated by military service.  

Additionally, the Veteran's repeated contentions that he injured his back in-service is merely redundant of lay evidence he submitted at the time of the prior denials and do not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Although the Veteran's service treatment records note the Veteran fell down a ladder, the Veteran stated in a September 2005 VA examination that he fell loading ammunition on a ship, and the Veteran now contends in his January 2011 claim that he fell over a pile of five inch shells, and his representative asserts during his December 2014 decision review officer conference that he fell during a panic attack causing his back condition and sciatica, the RO previously reviewed and considered the Veteran's contentions that his low back disability was from a fall in-service.  See September 2005 VA examination.  As such the Board finds the Veteran's statements regarding the cause of his low back disability are redundant and cumulative of the Veteran's previous statements regarding the cause of his current disability.  The Veteran's written statements and testimony in this regard are not new evidence.

In sum, the additional evidence simply fails to show that a low back disability occurred in, caused, or was aggravated by military service.  As such, the additional evidence is not new and material and does not relate to an unestablished fact necessary to substantiate the claim.  As the evidence does not show that a low back disability is related to service, therefore, service-connection for sciatica of the lower right leg on a secondary basis is not warranted.   

As there has been no new and material evidence added to the record since the November 2005 decision, the Board concludes that the claims of entitlement to service connection for an acquired psychological disorder, to include a panic disorder, depression, anxiety, and PTSD, and a low back disability with associated sciatica of the lower right extremity may not be reopened.  The appeals are therefore denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

III. Service Connection

The Veteran asserts service connection for a pulmonary disability to include reactive airways disease, as a result of asbestos exposure, bilateral hearing loss, tinnitus, and a seizure disorder.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (December 26, 2013).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2014).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Pulmonary Disability

The Veteran asserts in an April 2008 statement that he was not treated for asbestos poisoning in service, as it did not develop until years later.  He elaborated in a December 2010 statement, noting he served on the USS Barton that was full of asbestos and he was in contact with daily.  In his April 2012 substantive appeal, he contends that the July 2008 VA examiner resorted to speculation to attribute his disease to factors other than exposure to asbestos in service.  During his May 2015 hearing, the Veteran asserted he worked in a completely enclosed area on the USS Barton.  He stated the breathing conditions were a little hot and tough.  He noted he started having breathing problem in 1970.  

At the outset, the Board notes that the Veteran does not contend, nor do the Veteran's service treatment records reflect, that he complained of, was treated for, or was diagnosed with any disability related to his lungs or a pulmonary disability during service.  Service treatment records note the Veteran served upon the USS Barton.  

A September 2005 general VA examination notes the Veteran had COPD, date of onset was 1990's.  The Veteran reported dyspnea on exertion and wheezing with moderate exertion.  The April 2005 chest x-ray reviewed in conjunction with the examination revealed no lung infiltrate, COPD was suggested; positive flattening of the diaphragm and there were interstitial changes in bilateral lung base.  Pulmonary function test did not reveal airflow limitation or pulmonary restriction.  The Veteran was diagnosed with COPD, categorized as obstructive respiratory.  The examiner noted etiology was a 21 year history of smoking and excessive 110 pound weight gain in last one year.  

An October 2005 VA treatment record notes the Veteran was diagnosed with COPD.  The Veteran had no cough or wheezing.  Pulmonary function test did not reveal airflow limitation or pulmonary restriction.   

An April 2006 VA treatment record notes a chest x-ray reflected no evidence of cardiomegaly and acute infiltrate.  An August 2007 VA treatment record notes the Veteran reported he inhaled red brick powder while cutting red bricks.  "He stated getting shortness of breath which he has never had before." 

A February 2008 VA treatment record notes although there was airway obstruction and a diffusion defect suggesting emphysema, the absence of overinflation was inconsistent with that diagnosis.  The Veteran was diagnosed with mild obstructive airways disease.  A subsequent February 2008 VA treatment record notes the Veteran reported a history of exposure to brick dust in the summer of 2007, followed by persistent dry cough and occasional wheezes.  The record further notes his persistent dry cough might reflect reactive airway disease secondary to heavy dust exposure.  

A March 2008 VA treatment record notes the Veteran reported a persistent cough and planned to file a claim for past asbestos exposure in the Navy.  The record notes the Veteran had a history of a chronic cough likely related to reactive airway, past asbestos exposure, recent hemoptysis and symptoms/body habitus highly suggestive for sleep apnea.  The record further notes the Veteran will follow up in six months, but may be sooner depending on a computed tomography (CT) scan.  

The Veteran was afforded a VA examination in July 2008.  The examiner reviewed the Veteran's file.  The Veteran reported he served on a destroyer with lots of asbestos exposure.  He had a longstanding history of tobacco use; stopped smoking in 1988.  Claimed to have smoked one pack of cigarettes per day for 10 years.  He also reported increasing shortness of breath in 1975 with a history of coughing up small amounts of mucoid sputum unassociated with bleeding.  A CT scan of the chest revealed left posterior basal pleural thickening, but no evidence of pleural calcifications.  Normal lung parenchyma, mediastinal, and hilar regions.  The examiner found no evidence of asbestos related changes in the CT scan of the chest.  A 2008 pulmonary function test revealed airway obstruction and a diffusion defect suggest emphysema.  However, the absence of overinflation is inconsistent with that diagnosis.  The examiner further found there was no evidence of asbestos related pleural calcification.  The examiner diagnosed the Veteran with reactive airway disease, noting the lack of pleural calcification recommended indicates that asbestosis cannot be accepted as a diagnosis.  The examiner explained that review of clinical reference textbooks, the medical literature, and clinical experience is the basis of the opinion.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

While the March 2008 VA treatment record notes the Veteran had a history of a chronic cough likely related to reactive airway and past asbestos exposure, the Board finds this record to be of little probative value.  As the Veteran reported a persistent cough and planned to file a claim for past asbestos exposure in the Navy, the Board concludes that linking asbestos exposure to the Veteran's persistent cough was based on the Veteran's own reported history, not medical evidence of record or service treatment records, as there was no indication that any CT scan or x-ray was relied upon and reviewed prior to concluding that the Veteran's current disability was related to past asbestos exposure, but rather the report notes that the Veteran will follow up in six months, but may be sooner depending on a CT scan.  Thus, the Board finds little probative value in the March 2008 VA treatment record.  

The Board finds the only competent and probative opinions regarding whether the Veteran has a pulmonary disability related to service or to any asbestos exposure, in-service or otherwise, is the September 2005 and July 2008 VA examination reports and opinions.  The September 2005 examiner reviewed the Veteran's medical records, performed a full physical examination, including a pulmonary function test and chest x-ray, and provided a rational for his conclusion on the etiology of the Veteran's COPD.  Although the Veteran asserts that the July 2008 VA examiner resorted to speculation to attribute his disease to factors other than exposure to asbestos in service, the Board finds that the July 2008 examiner's opinion is highly probative, persuasive, and not speculative.  The examiner thoroughly reviewed and discussed all the evidence, and performed a full examination of the Veteran, including a CT scan and pulmonary function test.  Furthermore, the examiner provided a complete, clear, well-supported and persuasive rationale and explanation.  

Additionally, a February 2008 VA treatment record notes the Veteran had a history of exposure to brick dust in the summer of 2007, followed by persistent dry cough and occasional wheezes.  This record further notes his persistent dry cough might reflect reactive airway disease secondary to heavy dust exposure.  

Moreover, the Veteran's lay opinion that his current pulmonary disability is related to in-service asbestos exposure is not probative and not competent.  A determination of whether a pulmonary disability might be asbestos related is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to the etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

While the Veteran contends he started having breathing problem in 1970, the Board does not find him credible.  During his September 2005 general VA examination the Veteran reported the date of onset of his COPD was the 1990's, an October 2005 VA treatment record notes the Veteran had no cough or wheezing, an August 2007 VA treatment record notes the Veteran reported he inhaled red brick powder while cutting red bricks and "stated getting shortness of breath which he has never had before," and a February 2008 VA treatment record notes the Veteran reported a history of exposure to brick dust in the summer of 2007, followed by persistent dry cough and occasional wheezes.  Thus, the Board finds there is no competent or credible lay or medical evidence indicating that his current pulmonary disability began in-service or as a result thereof, including asbestos exposure. 

The evidence weighs against a finding that a pulmonary disability to include reactive airways disease, is related to service, including any in-service asbestos exposure.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56. 

Bilateral Hearing Loss and Tinnitus

The Veteran asserts he has bilateral hearing loss and tinnitus from being exposed to acoustic trauma while performing his duties in service.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

In his December 2010 statement, the Veteran contends that during one panic attack, he fell too close to where shells were being fired and lost his hearing.  He further states in his January 2011 claim that he was exposed to naval gunfire, which left him with permanent hearing loss.  During his May 2015 Board hearing, the Veteran noted he had ringing or buzzing in his ears all the time.  

The Veteran's service treatment records indicate that on an enlistment examination in August 1966, the Veteran's ears were normal and indicated bilateral whisper test result of 15/15.  The Veteran's August 1966 report of medical history was silent for any complaints of ear trouble, running ears, ringing in his ears, or hearing loss, but noted ringing left ear (three weeks), shotgun noise three weeks ago.  His December 1966 separation examination noted the Veteran's ears were normal and indicated bilateral whisper test result of 15/15.  

An April 2005 VA treatment record notes the Veteran reported no tinnitus.  A December 2005 VA treatment record notes the Veteran denied any hearing problems.  An October 2008 VA treatment record notes the Veteran had tinnitus.  A November 2008 VA treatment record notes the Veteran wore hearing aids bilaterally.  

A November 2010 VA treatment record notes the Veteran was seen for an initial audiological evaluation complaining of gradually decreasing hearing, bilaterally; first noticed 20 years ago.  The Veteran reported communication difficulties and history of noise exposure.  He further reported constant tinnitus in both ears.  
A June 2012 VA treatment record noted the Veteran denied tinnitus.  A subsequent June 2012 VA treatment record notes the Veteran had hearing loss and bilateral hearing aids.

In view of the evidence as a whole, service connection for bilateral hearing loss and tinnitus is not warranted.  

For the claim of bilateral hearing loss, initially, the record does not reflect that sensorineural bilateral hearing loss manifested to a level of 10 percent or more within a year of the Veteran's discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 (a)(3) and 3.309 for chronic diseases are not applicable. 

While the Veteran is competent to report matters that can be perceived by the senses, the Board does not find him credible to assert his current bilateral hearing loss began in service.  Service treatment records are silent for any complaints of running ears or hearing loss and the Veteran's December 1966 separation examination noted the Veteran's ears were normal.  Moreover, a November 2010 VA treatment record notes the Veteran was seen for an initial audiological evaluation complaining of gradually decreasing hearing, bilaterally; first noticed 20 years ago.  As the Veteran asserts he first noticed hearing loss 20 years ago, which would be in 1990, that means he first complained of hearing loss nearly 24 years after he left service  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that under Hensley service connection for a hearing loss is not precluded when the Veteran first met VA's definition of disability after service.  However, there is no competent medical opinion evidence that etiologically links any such bilateral hearing loss back to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, there are no positive medical findings or opinions in support of the Veteran's claims and neither the Veteran nor his representative have provided competent evidence, medical or lay, suggesting how a bilateral hearing loss relates back in any way to the Veteran's period of service.  

Although the Veteran requested a VA examination in his October 2012 notice of disagreement, the Board finds there is no medical or other competent evidence suggesting a nexus between bilateral hearing loss and service, or any evidence that would warrant obtaining a medical nexus opinion.  

In regard to the Veteran's claim for tinnitus, although the Veteran noted ringing left ear (three weeks), shotgun noise three weeks ago on his August 1966 report of medical history, there is no other record in service relating to tinnitus.  It appears that the tinnitus complaint was an acute and transitory condition that resolved well prior to discharge from service.  Indeed, the Veteran did not complain post-service of any tinnitus until October 2008, nearly 42 year after he left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  


Although the Veteran he has tinnitus from exposure to acoustic trauma in-service and asserts in his May 2015 Board hearing, that he had ringing or buzzing in his ears all the time, the Board does not find him credible.  Indeed, the Veteran has not consistently reported tinnitus, but rather has reported it on and off since October 2008.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Due to the Veteran's inconsistent statements regarding whether he currently has tinnitus, the Board does not find him credible to report his tinnitus began in service or within a year of discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309 for chronic diseases are not applicable. 

Although the Veteran requested a VA examination in his October 2012 notice of disagreement, the Board finds there is no medical or other competent evidence suggesting a nexus between tinnitus and service, or any evidence that would warrant obtaining a medical nexus opinion.  

As the Veteran's bilateral hearing loss and tinnitus was not found to have begun in service, is the result of in-service noise exposure, or is otherwise related to service, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Seizure Disorder

The Veteran avers in his January 2011 claim that he has a seizure disorder.  He elaborated that he was exposed to constant stress as a result of his service in the Navy, which gave rise to frequent seizures.  In his October 2012 notice of disagreement, the Veteran requests a VA examination to diagnose his condition, provide a medical nexus opinion, and evaluate the severity of his symptoms.  He further contends during his May 2015 Board hearing that while aboard the USS Barton, he had a "real bad seizure and passed out."  During these attacks, he could think, but could not feel his body.  He explained he did not have this problem prior to joining the Navy and continued to have these attacks after service.  His last one was about three months ago.  He called the doctor after he had it and was told he had grand mal seizure or a mal seizure.  He was also hospitalized several times.  The Veteran also stated he took Paxil and some anti-anxiety medication for his seizures.  The Veteran's representative asserts VA treatment records most recently from Coatesville indicate the Veteran now had a chronic seizure disorder.  The Veteran elaborated that about a month ago, he saw a neurologist and had two tests done.  He stated he only went to the VA for treatment.  

Service treatment records are silent for treatment, complaints, or diagnosis of seizures.  

VA treatment records beginning in December 2005 note the Veteran had a history of alcohol withdrawal seizures and delirium tremens.  A January 2010 VA treatment record notes the Veteran reported a past history of three seizures.

A December 2010 VA treatment record notes the Veteran reported multiple seizures when on Seroquel along with low blood pressure.  He reported he was on Paxil now.  A February 2011 VA treatment records notes the Veteran was negative for a seizure disorder.  A September 2014 VA treatment record notes the Veteran was reminded to monitor his blood pressure as Wellbutrin can elevate blood pressure and can result in seizures.   

After a full review of the record, the Board finds that the claim must be denied.

While the Board recognizes that VA treatment records note the Veteran had a history of seizures and the Veteran reported three seizures in the past, the record is void of any diagnosis of a chronic seizure disorder.  Although the Veteran asserts he has a chronic seizure disorder that began in-service, the Veteran is not competent to conclude that he developed a seizure disorder.  Determinations of whether a current seizure disorder exist, or the etiology of a seizure disorder is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  The Veteran is not competent to address complex medical questions at issue in the instant claim.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Without a showing of a current disability in the instant claim, the Board has no choice but to deny the Veteran's claim for service connection.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

Moreover, although the Veteran contends in his May 2015 Board hearing that he had a seizure about three months ago and was told by the doctor that he had grand mal seizure or a mal seizure, and also contends he was seen by a neurologist and had two tests done about a month ago, these records are not associated with the claims file assuming they exist.  Nevertheless, the Board finds that even if the Veteran was diagnosed with a chronic seizure disability, the preponderance of evidence is against a finding that the Veteran's disability was related to or caused by service.  Service treatment records are silent for any complaints or diagnosis of a seizure in-service.  Additionally, there is no competent medical opinion evidence that etiologically links any seizure disorder back to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, there are no positive medical findings or opinions in support of the Veteran's claims and neither the Veteran nor his representative have provided competent evidence, medical or lay, suggesting how a seizure disorder relates back in any way to the Veteran's period of service.  

Although the Veteran requested a VA examination in his October 2012 notice of disagreement, the Board finds there is no medical or other competent evidence suggesting a nexus between a seizure disorder and service, or any evidence that would warrant obtaining a medical nexus opinion.  

Accordingly, the Board finds that service connection for a seizure disorder is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56. 


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for an acquired psychiatric disability, to include a panic disorder, depression, anxiety, and PTSD, is not reopened; and the claim is denied.

New and material evidence not having been added to the record, the claim of entitlement to service connection for low back disability with associated right leg sciatica is not reopened; and the claim is denied.

Service connection for a pulmonary disability to include reactive airways disease, to include as due to asbestos exposure, is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for a seizure disorder is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


